 ARISTA SERVICE, INC.4993.All employees of the members of the above-named organization in the unit,hereafter described, excluding all other employees of such members, and super-visors as defined in the Act, constituted at all times pertinent hereto a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.The unit is described as follows:All truckdrivers and helpers, levermen, truck mechanics and helpers, lift jitneyand carrier drivers, warehousemen (including parts and tool men), greasers and tiremen, excluding office, clerical employees, and supervisors, as defined in the Act4.The Union is and has been, at all times material to this proceeding, the ex-clusive representative of all the employees in the aforesaid appropriate unit for thepurposes of collective 'bargaining within the meaning of Section 9(a) of the Act5.By restraining and coercing employers in the selection of the Association astheir representative for the purposes of collective bargaining, as found above, theUnion has engaged in unfair labor practices within the meaning of Section8(b)(1)(B) of the Act.6.By refusing to bargain collectively with the Association, as found above, theUnion has engaged in unfair labor practices within the meaning of Section 8(b) (3)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Arista Service,Inc.andLocal 1, Amalgamated Lithographersof America.Case No. 2-CA-6523.April 29, 1960DECISION AND ORDEROn December 21, 1959, Trial Examiner Vincent M. Rotolo issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended that the complaint be dismissed as to these allegations.Thereafter the Respondent and the General Counsel filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the briefs, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, with the following modifications.'We agree with the Trial Examiner for the reasons set forth in the IntermediateReport that Gabriel Swart was a supervisor, as defined in Section 2(11) of the Act, inthe Respondent's plant.We, therefore, deem it unnecessary to and do not determinewhether or not Swart,even if not a supervisor,nevertheless was an agent of the Respond-127 NLRB No. 66. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYThe Trial Examiner in his recommended remedy found that em-ployee George Bure had affirmed at the hearing that he did not desireto work for the Respondent Company.We find that Bure's statementthat he did not think he wanted to return to Arista Service is in-sufficient to indicate an unequivocal resolve not to accept reinstate-ment.'If in fact Bure does not desire reinstatement, such may beconsidered at the compliance stage of this proceeding.In view of the foregoing, we shall modify the remedial recommenda-tions of the Trial Examiner, with provisions set forth below which wefind will effectuate the policies of the Act.We shall order the Respondent to offer to George Bure immediateand full reinstatement to his former or substantially equivalent posi-tion without prejudice to seniority and other rights and privileges ofemployment; and make him whole for any loss of pay suffered byreason of the discrimination against him by payment to him of a sumof money equal to the amount he would normally have earned fromthe date of his discharge to the date on which Respondent shall offerto him proper reinstatement as herein provided, less net earnings tobe computed on a quarterly basis in the manner set forth in F. W.Woolworth Company,90 NLRB 289. Because the Trial Examinerfound Bure was not entitled to reinstatement, we shall, in accord withour usual policy, abate the Respondent's liability for backpay for theperiod beginning with the date of the Intermediate Report hereinand ending with the date of this Decision and Order.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Arista Service, Inc.,New York, New York, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their membership inor activities on behalf of Local 1, Amalgamated Lithographers ofAmerica, or any other labor organization, in a manner constitutinginterference, restraint, or coercion; making threats to close down itsplant or any other threats of reprisal to induce its employees to giveup their membership in or activities on behalf of the Union or anyother labor organization; or soliciting employees to sign any docu-ent when he engaged in antiunion activities as was alternatively found by the TrialExaminer.As the clear preponderance of all the relevant evidence does not demonstratethat the Trial Examiner'scredibility findings are incorrect,we hereby adopt them.Standard Dry Wall Products Co., Inc.,91 NLRB 544, enfd.188 F. 2d 362(C.A. 3).2 SeePacific American Shipowners Association,atat.,98 NLRB 582,603; and if. K.Baking Corporation,at at.,120 NLRB 772,modifiedby N.L.R.B.v.R. K. Baking Corpora-tion, et at.,273 F. 2d 408(C.A. 2). ARISTA SERVICE, INC.501ment repudiating the Union or any other labor organization as theircollective-bargaining agent.(b)Discouraging membership in Local 1, Amalgamated Lithog-raphers of America, or any other labor organization, by discrimina-torily discharging or laying off any of its employees because of theirunion membership or activities, or by discriminating in any othermanner in regard to their hire or tenure of employment or any termor condition of employment, except to the extent permitted by Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.(c) In any other manner interfering with, restraining, or coercingtheir employees 'in the exercise of the right of self-organization, toform, join, or assist Local 1, Amalgamated Lithographers of America,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer George Bure immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole, inthe manner set forth in the section of the Decision entitled "TheRemedy," for any loss of pay he may have suffered by reason of theRespondent's discrimination against him.(b)Make John O'Keefe whole, in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy," for any lossof pay he may have suffered as a result of the Respondent's discrim-ination against him.(c)Preserve and, upon request, make available to the Board andits agents, for examination and reproduction, all payroll records andother data necessary to analyze and compute the backpay loss incurredby employees Bure and O'Keefe, in accordance with the terms ofthis Order.(d)Post at its plant in New York City, copies of the noticeattached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by a company official, be posted by the CompanyIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately upon receipt thereof and be maintained for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Company to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyisdismissed insofar as it alleges that the Respondent dischargedSheldon Rudich in violation of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of Local 1, Amalgamated Li-thographers of America, or any other labor organization, in amamier constituting interference, restraint, or coercion.WE WILL NOT make threats to close the pl ant or any other threatsof reprisal to induce our employees to give up their membershipin or activities on behalf of Local 1, Amalgamated Lithographersof America, or any other labor organization, or to induce themnot to select said labor organization as their collective-bargainingagent.WE WILL NOT request our employees to sign any document re-pudiating Local 1, Amalgamated Lithographers of America, orany other labor organization, as the collective-bargaining agent ofour lithograph production employees.WE WILL NOT discourage membership in or activities on behalfof Local 1, Amalgamated Lithographers of America, or any otherlabor organization, by discharging or laying off any of our em-ployees because of their union membership or activities, or bydiscriminating in any other manner in regard to their hire ortenure of employment, or any term or condition of employment,except to the extent permitted by Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form, join, or assist Local 1, Amalgamated Lithographers ARISTA SERVICE, INC.503of America,or any other labor organization,to bargain col-lectivelythroughrepresentatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extentthat such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8(a) (3) of the Act,as modifiedby theLabor-ManagementReporting and Disclosure Act of 1959.WE WILL offer George Bure immediate and full reinstatement tohis former or substantially equivalent position,without prejudiceto his seniority or other rights or privileges.WE WILL reimburse George Bure and John O'Keefe for anyloss of wages caused by the discrimination against them.All our employees are free to join any labor organization.ARISTA SERVICE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Local 1, Amalgamated Lithographers of America, hereincalled the Union, on March 31, 1959, against Arista Service, Inc., herein called theCompany, the General Counsel of the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Second Region (New York City), issuedhis complaint dated May 27, 1959, against the Company.With respect to the un-fair labor practices, the complaint alleges, in substance, that the Company's vicepresident, Jack Jacobs, and its foreman, Gabriel Swart, engaged in the followingconduct during the month of March 1959: (1) Interrogating the Company's em-ployees concerning their membership and activities on behalf of the Union; (2)making statements to them that the Company would cease its operations if theyinsisted upon being represented by a union; and (3) soliciting and obtaining sig-natures from the employees on a document repudiating the Union as their collective-bargaining agent.Each of the above-described activities are alleged to be independent violations ofSection 8(a)(1) of the National Labor Relations Act, as amended (61 Stat. 136),hereinafter referred to as the Act.The complaint further alleges, in substance, that the Company discharged SheldonRudich on March 20, 1959, John O'Keefe on March 27, 1959, and George Bure onApril 8, 1959, because of their membership in and activities on behalf of the Union.Each of these acts of the Company are alleged to be violations of Section 8(a)(3)and derivatively of Section 8(a)(1) of the Act.On June 4, 1959, the Company filed its answer to the complaint denying the com-mission of the unfair labor practices alleged therein.Pursuant to due notice, a hearing was held before the Trial Examiner dulydesignated to conduct a hearing on the allegations of the complaint, on September 1,2, and 3, 1959, at New York City, New York. All parties were represented bycounsel at the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce relevant evidence, to present oral argu-ment at the close of the hearing, and thereafter to file briefs as well as proposed 504DECISIONSOF NATIONALLABOR RELATIONS BOARDfindings of fact and conclusions of law.After the hearing a brief was submitted bycounsel for the Company which has been carefully considered.ISSUES INVOLVED1.In respect to the alleged interference, restraint, and coercion the Companycontends that certain statements made by Vice President Jacobs to the employeesconcerning the Union are protected by Section 8(c) of the Act. It also contendsthat if it be found that Gabriel Swart engaged in antiunion activities, it cannot beheld responsible for his conduct because he is not a supervisor or agent of theCompany.2.With respect to employees Sheldon Rudich and John O'Keefe, the Companycontends that they were laid off in March 1959 in a reduction-in-force necessitatedby a decline in the Company's business and that the termination of their employ-ment at that time had no connection with the union movement.3.With respect to employee George Bure the Company alleges that it dischargedhim on or about April 8, 1958, for cause and that he was replaced by another andmore desirable employee for reasons which had no connection whatsoever with theunion movement among its employees.The Company's principal defense is that it cannot be found that it terminated theemployment of Rudich, O'Keefe, and Bure for their union membership or activitiesbecause it had no knowledge that these employees had joined the Union or that theywere supporters of the union movement. It argues that General Counsel's represen-tative has failed to prove this necessary element of a union discharge case.TheGeneral Counsel's representative contends on the other hand that all of the Com-pany's production employees, particularly O'Keefe and Bure, were suspected by theCompany's officials of being supporters of the union movement and that acting onthis suspicion they discharged Rudich, O'Keefe, and Bure in order to intimidate anddiscourage the other employees, who might have joined the Union, from continuingtheir membership in or support of the Union.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESS OPERATIONSThe Company is a New York corporation with its principal office and plantlocated at 13 West 24th Street, New York City, where it is engaged in the businessof providing and performing offset lithograph printing services to customers locatedin New York and other States of the United States.During the calendar year priorto the issuance of the complaint in these proceedings it performed lithographicprinting and related services to customers located outside of the State of New Yorkwhich were valued at in excess of $50,000.Upon the above admitted facts, I find that the Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDThe Union is a local of the Amalgamated Lithographers of America, which admitsto membership and represents for collective-bargaining purposes employees employedby employers engaged in the lithographic printing business in and around New YorkCity.Upon the above admitted facts, I find that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent Company is a successor of the Arista Letter Service, Inc., whichwas reorganized in April 1958 by its owners, Jack Rosen and Murray Blatt, to includeJack Jacobs, who became its vice president. Prior to joining up with Rosen andBlatt, Jacobs had owned and operated a lithograph printing business of his ownwhich he gave up when the building in which his plant was located was condemned.While Jacobs operated his own business he had contractual relations with the Charg-ing Union herein as the representative of his employees.However, Jacobs testifiedthat he found that operating his business under the restrictive rules of the Unionconcerning the working of his employees overtime was burdensome and that said ARISTA SERVICE, INC.505rules prevented him from giving his customers the prompt service that they sometimesrequired.I find from his testimony that when he joined up with Rosen and Blattand took charge of the printing business of the reorganized firm, Jacobs resolvednever to have any dealings with the Charging Union again since, as he puts it, hewould thereby "lose control" of his business.At the time the events related below occurred, the Company had about 20 em-ployees, 11 of which were engaged in the production or printing end of the business.Of -the I1 employees, 7 were assigned to the printing department or pressroom and4 to the preparation department or plateroom.The employees of the preparationdepartment performed all of the preliminary work leading up to and including themaking of the lithograph metal plates used to print the lithograph materials orderedby the customers.'B. Interference, restraint, and coercionLate in February or early March 1959, a group of the Company's productionemployees, which included employees O'Keefe, Bure, and Rudich, went to the Union'soffice to inquire about the Union's scale of wages for the work they were performingand about other work conditions and benefits which the Union had established inthe lithograph printing industry in New York City.At a later date in the samemonth of March 1959 they signed cards authorizing the Union to represent them'Gabriel Swart, the "stripper" of the preparation department, was the Company's keyemployee who was responsible for the work performed in that departmentHe crediblytestified that at the time he was hired by Jacobs in July 1958, Murray Blatt, the produc-tionsupervisor,introduced him to the other employees of the preparation department astheir "working foreman."Swart directed and controlled the work of a learner-strippernamed Henny Carruthers, the work of the cameraman, John Marchese, and of the plate-maker,John O'Keefe.Swart received an hourly rate of pay which averaged him about$135 for a 40-hour week.The other employees of the preparation department receivedconsiderablyless beingpaid less than the Union's scale of wages for the work they wereperforming.Swart spends at least 2 hours of his daily worktime directing the work ofthe other employees of the preparation department.Although Jacobs, Blatt, and another employee named Salzburger gave Swart generaldirections and instructions as to how each job was to be laid out, it was Swart who tookcare of the details involved in doing the preliminary or preparation work necessary toproduce the metal lithograph plates which are forwarded to the pressmen for the finaloperation of printing the lithograph material. It was his responsibility to see to it thatthe metal plate on each job reached the pressroom according to a time schedule, set forthe completion of the job, which was established by his superiors. In addition to givingdirections and instructions to the learner-stripper, Carruthers, Swart gave orders anddirections to the cameraman, Marchese, and to the platemaker, O'KeefeHe could acceptor reject their work and give directions to remake the films or negatives produced by thecameraman or the plates produced by the platemaker.He also had sole discretion toapprove or disapprove requisitions for materials needed by the cameraman or the plate-maker.He also could purchase materials needed in the preparation department withoutfirstobtaining approval from his superiors.He also had charge of the discipline of theemployees of the preparation department and could call them to account for absencesfrom the preparation department or delays in the performance of their work. In thehiring orlayoff of employees in the preparation department, the Company's officials relyupon the judgment of Swart concerning their competence, skill, and general fitness toperform work in the preparation department.His recommendations in this respect havebeen effective and generally followed by his superiors.Under these circumstances I find, contrary to the contention of company counsel, thatSwart is a "supervisor" of the Company as that term is defined in 'Section 2(13) of theAct, since he responsibly directs the work of the other employees of the preparationdepartment and makes recommendations concerning the work status of the employees ofthat department which are effective and generally accepted by his superiors. I reject thecontention of company counsel that Swart is nothing more than a "group leader" or"straw boss" and that his control and direction of the work of the other employees ofthe preparation department is of a routine nature and that which a more skilled employeegenerallyexercisesover less skilled employees. I find on the contrary that Swart's direc-tion of the work of the preparation department requires a high degree of individualjudgment and discretion and is not of a routine nature In any event, even were I tofind that Swart technically did not come within the definition of supervisor as set forthin Section 2(13) of the Act, I find that he was nevertheless, for the reasons set forthbelow, an agent or representative of management during the time that he engaged inthe antiunion conduct described below. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor collective-bargaining purposes with the CompanyOn March 18, 1959, theCompany received a letter from the Board's Regional Office in New York Cityadvising it that the Union had filed a petition to be certified as the collective-bargain-ing agent of its lithograph production employees. Jacobs testified that this lettercame as a surprise to him because he believed that all of the employees were satisfiedwith their wages and work conditions and he had not received any grievances fromany employee or employees.Driven by the thought that he would have to oncemore submit to the Union's restrictive work rules concerning overtime it he wascompelled to recognize and deal with it again, he called Gabriel Swart to his officeand showed him the letter from the Board's Regional Office.He then explained toSwart that he could not and would not attempt to operate his business under theUnion's restrictive work rules and that he would rather close down the plant thango through that again. Swart agreed with him that the Union would be bad for theCompany's business and told him that he, personally, was against any union repre-senting the Company's employees. Jacobs then expressed a desire to know whohad grievances against the Company which might have impelled them to seek unionrepresentation but stated he could not, as an official of the Company, make aninvestigation among the employees. Swart then volunteered to make the investigationand let him know .2When Swart returned to the preparation department after this conversation withJacobs he told platemaker O'Keefe and Camerman Marchese what Jacobs had toldhim about the Union and that Jacobs was angry and upset over the receipt of theletter from the Board's Regional Office.He then questioned them as to whether theyhad signed up with the Union and when they denied having done so, questioned themas to the identity of other employees who might have done so.They both deniedany knowledge of a union movement among the employees.On the following morning, March 19, Swart questioned the employees of thepressroom as to whether they had signed up with the Union but they all denied anyknowledge of a union movement. In a conversation with Jacobs later on the sameday Jacobs asked Swart's opinion as to the employees who most likely had reasons tostart a union movement. Swart ventured the opinion that the instigators of theunion movement were among the employees who were being paid less than theUnion's scale of wages for the work being performed. Jacobs told him, however,that he believed that some employee or employees with long experience in thelithographing printing industry were behind the movement.He then asked Swart'sopinion as to whether John O'Keefe, the platemaker, and George Bure, the pressman,could possibly be the instigators of the movement. Swart told him he believed thatO'Keefe might be one of the instigators but that he could form no opinion as toBure.3When Swart returned to the preparation department after this conversation withJacobs he related to O'Keefe how Jacobs had mentioned his (O'Keefe's) and Bure'sname as the possible instigators of the union movement.Bure later became awareof this and immediately went to Jacobs' office to assure him that he was not behindthe union movement. Jacobs told him then that it was true that he had suspectedhim at first but that he had changed his mind because he realized he had no economicadvantage being represented by the Union since he was receiving more than theUnion's scale of wages.Bure credibly testified that he then turned to MurrayBlatt,who was present, and asked him whether he was the one who had suspectedhim of instigating the union movementBlatt denied having any suspicions inthe matter. Jacobs then told Bure why he could not afford to deal with the Union,again explaining how the Union's work rules had hampered him when he was inbusiness for himself.Bure told him he understood how he felt about the Unionsince he had been in business for himself once.Hearing this, Jacobs turned to Blatt2 Jacobs admitted at the hearing that Swart told him he would find out who the in-stigators of the union movement were but that he told Swart he could do so on his ownas a personal and not company matterSwart testified, however, that Jacobs told himto speak to the employees for him and convey to them his views concerning the Unionand why he could not deal with it again I credit Swart's version of this conversationsince it appears that Jacobs was kept fully informed by Swart of the results of hisinvestigation and that he approved and sanctioned the subsequent conduct of Swart.8 Swart's opinion as to O'Keefe was based on the fact that he was receiving less thanthe union scale of wages for the work he was performing and that he was popular amongthe employees.Bure was receiving more than the Union's scale of wages for pressmanat the time. ARISTA SERVICE, INC.507and told him, "See Murray, he won't have anything to do with it because he was inbusiness himself." 4Sometime during the day of March 19, Jacobs called John House, the seniorpressman and working partner of Bure, to explain why he was opposed to theUnion.He recited his previous experiences with the Union when he was in businessfor himself and told him that if he had to deal with the Union again he would closethe plant and act as a printing broker.He requested House to explain his viewsto the other employees in the pressroom.Later on the same day, Jacobs wentto the pressroom himself and talked to Solomon Leff, the papercutter who was anold-time employee of the Company. Jacobs then told him why he could not affordto deal with the Union again and reiterated that he would rather close the plantand act as a printing broker than deal with the Union. Jacobs also went to Press-man Paul D'Alessio and questioned him concerning his connection with the unionmovement.D'Alessio denied any connection with the movement. Jacobs explainedto him also why he could not deal with the Union and told him he would have toclose the plant if he were compelled to do so.During the day of March 19, 1959, Swart informed the employees that therewould be a meeting of the employees after work in the platemakers room.At5:15 p.m. on that day the workers of both the printing and preparation departmentgathered in the plateroom.Before the meeting started he was asked whetherJacobs would appear at the meeting. Swart told them that Jacobs could notpersonally address them because he was an official of the Company but that hewould give them Jacobs' views concerning the Union. Swart then addressed theemployees and informed them that Jacobs was upset and angry over the receipt ofthe letter from the Board's Regional Office.He then asked whether any amongthem had gone to the union hall seeking representation.All present denied doingso.Swart went on to explain why Jacobs was opposed to the Union and that hewas resolved to close the plant if he were compelled to deal with the Union oncemore.Towards the end of the meeting Swart suggested that since none of theemployees present appeared to have joined the Union they so indicate to Jacobs in asigned statement which he would prepare for them.All of the employees indicatedthat they would sign such a statement.On the following morning, Swart circulated a written statement among theemployees which recited that the signatories thereto were opposed to being repre-sented by any union.All of the employees except the learner-stripper, Carruthers,signed this document.5After obtaining the employees' signatures, Swart broughtthe document to Jacobs and gave it to him. Jacobs accepted the document andsent it to his attorney 6On the basis of the above facts, I find that the Company acting through its vicepresident, Jacobs, and through its working foreman, Gabriel Swart, engaged in unlaw-ful interrogation of the employees concerning their union membership and activities.?I I Infer from this remark that it was Blatt who had planted the seed of suspicion inJacobs' mind that Bure was one of the instigators of the union movement. Blatt dis-liked Bure because he was talkative and shouted and was gay while he workedBlatt hadcomplained of this to Jacobs,but Jacobs did not take this seriously since Bure was agood pressman and his talking at work did not seem to affect the work of the otheremployees in the pressroom5 Swart stated he did not solicit Carruthers to sign the document as he was certain hewas not a union adherentO'Keefe credibly testified that when Swart solicited hissignature he told him that anyone who refused to sign the document would be consideredan adherent of the Union.Jacobs admitted at the hearing that he accepted the document from Swart but in-formed him that he had acted in the matter without the Company's knowledge or approval.I do not credit this testimony of Jacobs since I find that he was aware of Swart's activitiesand permitted him to carry on his antiunion activities in the plant. In any event, I findthat even if Swart acted in the matter without the approval or sanction of Jacobs in thefirst instance, Jacobs subsequently ratified his conduct by accepting the union repudiationdocument.It is significant that Jacobs did not disavow Swart's actions by informing theemployees that Swart had acted without the Company's knowledge or approval nor did hetell them that in spite of their signatures on the document they were free to join or notto join the Union.7 The interrogations having occurred in an atmosphere of company opposition to theUnion and being of a systematic and persistent nature, they are not protected by Sec-tion 8(c) of the Act. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDI further find that the Company acting through its vice president, Jacobs, andworking foreman, Swart, made statements to the employees that the plant wouldhave to be closed down if the Company were compelled to deal with the Union 8I further find and conclude that the Company, acting through Vice PresidentJacobs and Working Foreman Swart, solicited and obtained the signatures of itsemployees on a document repudiating the Union as their collective-bargainingagent and that such conduct had the necessary tendency and effect of discouragingitsemployees from selecting the Union as their collective-bargaining agent.Iconclude that by each of the above-described acts the Company interferedwith, restrained, and coerced its employees in the exercise of their right to join theUnion and be represented by it for collective-bargaining purposes and that it therebyviolated Section 8 (a) (1) of the Act.C. The discharges1.SheldonRudich-This employee was hired by the Company asa pressman onJuly 1958.At the time he was terminated on March 20, 1959, and for some timeprior thereto, he had been assigned to operate one of the two 17 by 22 lithographprinting presses it had in its pressroom.The Company insists that the terminationof Rudich had no connection whatsoever with the union movement which was goingon among the employees at that time and that Rudich was permanently laid offwhen the company officials decided to reorganize its production staff in the latterpart of March 1959 by eliminating those employees who were not absolutelynecessary and whose work could be performed by the other employees. The GeneralCounsel's representative contends, however, that Rudich's layoff was part of a planwhich the Company's officials had at that time to discourage the Company's em-ployees from selecting the Charging Union as their collective-bargaining representa-tive.He points to the testimony in the record that Swart frequently warned Jacobsthat the employees who were being paid less than the Charging Union's scale ofwages were the instigators of the union movement.The record shows that Rudichwas one of the lowest paid pressmen employed by the Company. Even assumingthat these facts are sufficient to raise a bareprima facieinference of discriminatorydischarge for suspected union activities, I find that the Company's explanation forRudich's discharge is sufficient to overcome this inference.There is no evidenceto indicate that Rudich was a leader of the union movement or that he was activein promoting the interests of the Union.Nor is there evidence that the companyofficials particularly suspected him as being an instigator of the union movement orthat he was a union adherent. In all of the conversations between Jacobs and Swartconcerning the possible identity of the union adherents,Rudich'sname was nevermentioned.There is nothing in the record which would warrant the conclusionthat the Company knew or even suspected that Rudich was a supporter'of theunionmovement.The record does not show that the company officials' suspicionswere based only on the fact that an employee was being paid less than the unionscale of wages. Indeed Jacobs believed that the instigators of the movement camefrom among the employees who had had long experience in the industry such asO'Keefe and Bure.Rudich was inexperienced and comparatively new to theindustry.To support the Company's contention that it laid off Rudich solely for economicreasons there is uncontroverted evidence indicating that Rudich was one of theleast important employees in the pressroom; that for some time prior to his layoffthere was insufficient work to keep him busy at his press and that he had beendoing odd jobs around the plant; that there was a substantial drop in the Company'sbusiness in the latter part of February and, during the early weeks of March 1959;that following Rudich's layoff, no replacement was hired to run the press he hadbeen assigned to; and that the Company sold the press a few months thereafter.There is also indication that the pressroom had been overstaffed by the company8I reject the contention of company counsel that the Company was privileged to explainto its employees why it was opposed to the Union and the effect which the Union's work-ing rules would have on the Company's businessI further find that since the explana-tions were accompanied by a statement that the Company would have to close its plantif the Union were selected by them as their bargaining agent, the alleged explanationswent beyond the permissive limits of Section 8(c) of the Act and constituted a threat ofreprisal to induce them to abandon their membership in the Union.I find that underthe circumstances here involved the statements had the tendency and effect of restrainingand coercing the employees in the exercise of their statutory right to freely select acollective-bargaining representative. ARISTA SERVICE, INC.509officials during 1958 and that there was a need to reduce the working staff of thatdepartment.I conclude from all of these circumstances, and from the lack of substantial evi-dence to support the General Counsel's contention that the elimination of Rudich'sjob was due to his being suspected as one of the supporters of the umon movement,that this allegation of the complaint should be dismissed.2.George Bure-Thisemployee was hired as an experienced lithograph pressmanby Jacobs shortly after Jacobs took over the direction of the Company's printingbusiness.Both he and another employee, named John House, were the key employ-ees of the Company's pressroom.Working as a team they produced the bulk of theCompany's lithograph printing which was performed by them on two large sizelithograph printing presses.Both employees received wages considerably abovethe union scale and were given substantial Christmas bonuses.As recent asOctober 1958 Bure had been given a merit wage increaseCompany counsel con-cedes that Bure was a competent pressman and that he was not terminated for reasonsof economy or efficiency.He contends, however, that Bure was not a desirableemployee in spite of his competency and efficiency as a pressman because he hadthe habit of talking to the other employees in the pressroom during work hoursand that this habit irritated and annoyed his immediate supervisor, Murray Blatt.He contends that this was the only reason why the company officials decided to dis-charge Bure on April 8, 1959, and that his union activities played no part in thedecision.The General Counsel's representative contends, however, that Bure wassuspected by the Company'sofficials as being one of the instigators of the unionmovement and that this suspicion played some part in the decision to dischargehim on April 8, 1959. For the reasons set forth below I agree with the GeneralCounsel's contention and reject that urged by company counsel.I have already found that shortly after Jacobs received the letter from theRegional Office informing him that the Charging Union had filed a petition to becertified as the collective-bargaining representative of the Company's productionemployees, Jacobs mentioned both Bure and another employee named O'Keefe asthe possible instigators of the union movement in a conversation he had with Swart,the preparation department working foreman.Ihave also found that Jacobs' sus-picions of Bure were being kept alive by Murray Blatt who was anxious to get ridof Bure because he considered him a disturbance to the pressroom employees.The evidence indicates that in spite of Bure's protests that he was not a supporterof the Union, Blatt remained skeptical of his loyalty to the Company's interestsand that he was urging Jacobs to avoid running the risk of having Bure vote in favorof the Union at a Board-conducted election in the pending representation proceed-ings.The evidencealso indicatesthat during the month of March 1959 Jacobs didnot take any action to get rid of Bure because Bure was an experienced pressman andthat he was then needed to carry on the work of the pressroom.However, in thelatter part of March 1959 Bure requested a leave of absence for 1 week to havesome minor surgery performed. Shortly before Bure left to go to the hospital.Blattmade arrangements to hire a temporary replacement to do Bure's work whilehe was away. Blatt found that the replacement was a competent pressman whocould do the work on the large size printing presses as well as Bure Jacobs testi-fied that Blatt came to him then and asked him to discharge Bure and keep thereplacement because the replacement was willing to work for less money and alsobecause he did not have the annoying habit, which Bure had, of talking to the otheremployees while he worked. Jacobs further testified that in order to make hispartner,Murray Blatt, happy he agreed to discharge Bure, and that he did so onApril 8,1958.I do not credit this explanation.It appears that in spite of Bure'srepeated assurances to Jacobs that he was against the Union,Jacobs' original sus-picions concerning Bure's loyalty to the Company was being kept alive by MurrayBlatt.Blatt's skepticism concerning Bure's loyalty was no doubt increased whenBure told him, about March 27, 1959, that he did not want overtime credit for thehalf hour he had spent at the meeting conducted by Swart in the platemakers' roomon the evening of March 19, 1959. I find that the probabilities of the situation arethat Blatt informed Jacobs of this incident and convinced him at that time thatBure could not be trusted to vote against the Union and that he should be dischargedat the first opportunity.When the temporary replacement hired to do Bore'swork while he was in the hospital proved to be equally as competent as Bure, Blatttold Jacobs that this was their opportunity to get rid of Bure. Blatt was thus accom-plishing his own desires in the matter in getting rid of an employee that he d;slikedfor personal reasons and at the same time removing an employee who could notbe trusted to vote against the Union.That Bure's suspected adherence to the Unionplayed some part in the decision to discharge him is indicated by other evidence in 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record.Jacobs testified that he never considered Bure's talkative nature as animpediment to the work of the pressroom and that he chided Blatt for beingannoyed by it.There is also evidence that shortly before Bure left to go on sickleave, he was told that the Company was hiring a replacement only as a temporarymeasure to do his work while he was away. Fearing that he would be replacedpermanently,Bure went to Jack Rosen, the Company'spresident,to ask for a day'spay which was coming to him at that time. Rosen told him to wait until hereturned and that he should not worry about his job. Jacobs further testified thatat that the time Bure left to go on sick leave there was no intention to discharge himbut that the opportunity to do so was presented while Bure was in the hospital whenBlatt reported that the temporary replacement was a good pressman and a quietworker.I cannot believe that Jacobs decided to discharge Bure merely becausehe was a talkative employee or merely to please Murray Blatt.I find rather thatthe unusual behavior of the Company'sofficials in discharging Bure while he wasin the hospital can only be explained by the fact that Jacobs and Blatt had agreedprior thereto that Bure should be discharged at the first opportunity because of hissuspected loyalty to the Union.Company counsel argues that the manner in whichBure's employment was terminated by the Company's officialsmight be condemnedas unethical from a moral point of view but that their action was not unlawful.I find that the discharge of Bure under the circumstances indicated is indefensiblenot only from a moral point of view but that it was an unlawful act, because it wasinfluenced, at -least in part, by the suspicion that Bure was not sufficiently loyal tothe Companyto vote against the Union if a Board election were to be conductedin the pending representation proceedings.This inference is reinforced by thetestimony of Pressman Paul D'Alessio who credibly testified that sometime in May1959 he asked Jacobs why he had discharged Bure and that Jacobs told him that hehad "gotten rid of the troublemakers."Since Jacobs testified that he neverconsidered Bure's talking habits in the pressroom as a serious impediment to thework of the pressroom,his reference to Bure as "a troublemaker"can only beinterpreted to mean that he was one of the two employees who were suspected ofbeing the instigators of the union movement,namely Bure and O'Keefe.All ofthe above evidence,when viewed in the light of the fear which Jacobs had ofdealing with the Charging Union again and the efforts that he made with Swart todiscourage the employees from selecting the Union as their bargaining agent, leadsme to the inescapable conclusion that Jacobs did not, as he alleges, discharge Buresimply because he was a talkative employee or to please his partner Murray Blatt,but because he feared that Bure would vote in favor of the Union if an election washeld in the pending Board representation proceedings.Accordingly,Ifind andconclude that the Company violated Section 8(a)(3) and derivatively Section8 (a) (1) when it discharged George Bure on April 8, 1959.3.John O'Keefe-Thisemployee was hired by Jacobs as an experienced litho-graph "platemaker"to work in the Company's preparation department in May 1958O'Keefe testified,credibly, that at the time he was hired Jacobs told him that hisjob with the Company was secure so long as he did not go near a unionWhen theunion movement started among the Company'semployees in early March 1959,O'Keefe was one of the supporters of the movement and went to the union hallto sign a union authorization card.O'Keefe was being paid less than the Union'sindustry wage rate for lithograph platemaking workAs found by me,Swart con-stantly warned Jacobs that the instigators of the union movement were among thosewho were being paid less than the Union's industry scale of wages.In one of theearly discussions between Jacobs and Swart as to the possible identity of theinstigators of the union movement,Jacobs asked Swart's opinion as to whetherO'Keefe could be one of the instigators and Swart replied that he believed thatO'Keefe was one of the supporters of the union movement. In another conversationbetween them about the same time Jacobs asked Swart whether he could trustO'Keefe to vote against the Union and Swart told him then he was not confident thatO'Keefe would do soWhen this background of suspicion directed at O'Keefe as a possible instigator orsupporter of the union movement is viewed in the light of the efforts which Jacobsand Swart made to avoid that the employees select the Charging Union as theircollective-bargaining agent, a strongprima facieinference is raised that the Companydischarged O'Keefe on March 27,1959, because he was suspected of being aninstigator or at least a supporter of the union movement.O'Keefe was concededlya competent platemaker and there is no contention that there was such a lack ofplatemaking work at the end of March 1959 that the services of O'Keefe were notnecessary at that time.Jacobs testified that he decided to dispense with O'Keefe's ARISTA SERVICE, INC.511services at the end of March 1959 because he then believed that O'Keefe's workcould easily be handled by the other employees of the preparation department. Icannot conceive how Jacobs, an experienced lithographer, could reasonably havereached this conclusion.The evidence indicates that the smooth flow of workfrom the preparation department to the pressroom depended upon the skill andaccuracy with which the platemaker did his work. I cannot credit Jacobs' statementthat platemaking is a simple mechanical operation which any lithography employeecould perform after a short period of training. I find rather from the descriptionof the work performed by the employees of the preparation department that theycould not possibly have performed their own work and do a good job of platemakingat the same time.That this is so is shown by the accumulation of platemakingwork which resulted after O'Keefe's discharge on March 27, 1959. I cannot believethat Jacobs expected to run his plant smoothly without the services of an experiencedplatemaker nor can I credit his testimony that his elimination of O'Keefe was aneconomy move.The record shows that there were at least two other employeeswho held less important jobs who could have easily been eliminated without anyserious effect on the smooth operation of the plant. Jacobs testified that in March1959 there was an employee in the preparation department named Henry Carruthers,who was a learner-stripper, and that this employee had not shown the ability toperform stripping workYet Carruthers was retained in March 1959 and O'Keefewas eliminated.The record also shows that in the pressroom, which Jacobs testifiedwas overstaffed, there was a pressman's learner or helper named Martin Eiger whocould have been eliminated without any serious effect on the work being performedin the pressroom.The retention of these inexperienced and less important em-ployees as against an experienced and necessary worker such as O'Keefe leads meto believe that there was some other reason for the elimination of O'Keefe on March27, 1959. I find that this other reason was the deep-seated suspicion of Jacobs thatO'Keefe could not be trusted to vote against the Union if an election should beheld by the Board in the pending representation proceedings.9That Jacobs eliminated O'Keefe from the preparation department on March 27,1959, because of his suspected loyalty to the Union is further indicated by thecircumstances surrounding O'Keefe's terminationO'Keefe credibly testified thatwhen Jacobs called him to his office to inform him he was being laid off, he was nottold that his layoff was a temporary one or that it was an experiment to ascertainwhether his work could be performed by the other employees of the preparationdepartment.On the contrary, Jacobs told him that he was being terminated becauseof "internal troubles" which had arisen because of the union movement among theemployees.That Jacobs did not intend to lay off O'Keefe as an experiment until heascertained whether the other employees of the preparation department could ade-quately produce the lithograph plates is indicated by Jacobs' willingness to giveO'Keefe a good reference so that he could obtain a job elsewhere. Jacobs' state-ment to Pressman Paul D'Alessio in May 1959 that he had gotten rid of the "trouble-makers" further reinforces the inference that O'Keefe was being eliminated onMarch 27, 1959, because of his suspected loyalty to the Union.When all of thesecircumstances are viewed in the light of Jacobs' determination not to deal with theChargingUnion again and of the efforts that he and Swart made to discourage theselection of the Charging Union as the bargaining agent of the Company's employees,the real motive behind O'Keefe's discharge on March 27, 1959, becomes clear Ihave heretofore, in the discussion concerning Bure's discharge, adverted to Jacobs'great concern over the identity of those employees who could not be trusted to voteagainst the Union in the event that an election was conducted by the Board in thepending representation proceedings.I find that the reason behind O'Keefe's dis-charge on March 27, 1959, was the same reason which influenced Jacobs in dis-charging Bure on April 8, 1959, namely his fear that they would cast their vote forthe Union in a Board election which might be held by the Board in the pendingrepresentation proceedings.For the above reasons, I conclude that the Company violated Section 8(a)(3)and derivatively Section 8(a)(1) of the Act when it discharged O'Keefe on March27, 1959.9I do not agree with company counsel thatthe fact that the Companyrecalled O'Keefeto work onApril 13,1959,removes any inference that Jacobs had an unlawful motive inlaying him off on March 27, 1959.I find that the only reasonJacobs recalled O'Keefewas because he could not get anyone to replace O'Keefe and that the recall was an act ofexpediency to solve a production problem, which faced Jacobs at that time,until he wasable to obtain someone else who could do O'Keefe'swork. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Company set forth in section III, above,occurring in con-nection with the operations dsecribed in section I, above, have a close,intimate, andsubstantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes hindering and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce,I shall recommend that it cease and desisttherefrom and take certain affirmative action to effectuate the policiesof the Act.It has been found that the Company violated Section 8(a)(1) of the Act by:(1)Unlawfully interrogating its employees concerning their membership in andactivities on behalf of the Union;(2) threatening to close down its plant if theyselected the Union as their collective-bargaining agent; and(3) soliciting andobtaining the signatures of its employees on a document repudiating the Union astheir collective-bargaining agent.I shall therefore recommend that the Companycease and desist from such violations and from infringing in any other manner uponthe rights guaranteed by Section 7 of the Act.It has also been found that the Company violated Section 8(a)(3) and (1) ofthe Act by discharging employees George Bure and John O'Keefe for their suspectedadherence to the Charging Union.I shall therefore recommend that the Companycease and desist from such violations and from in any other manner discriminatingagainst employees to discourage their membership in or adherence to the ChargingUnion or to any other labor organization.Since the record shows that the Companyoffered employee John O'Keefe reinstatement to his former job on April 13, 1959,and that he refused said offer and it further appearing that both O'Keefe and Bureaffirmed at the hearing that they did not desire to work for the Company, I shallnot recommend that the Company offer them reinstatement to their former or sub-stantially equivalent positions of employment.However, I shall recommend thatthe Company make them whole for any loss of pay they may have suffered by reasonof the discriminatory action taken against them, in accordance with the Board'susual policies.10Ithaving been found that the Company did not discharge employee SheldonRudich because of his known or suspected membership in or activities on behalf ofthe Union,itwill be recommended that this allegation of the complaint should bedismissed.CONCLUSIONS OF LAW1.Local 1,Amalgamated Lithographers of America,isa labor organizationwithin the meaning of Section 2(5) of the Act.2.The Companyisan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.By interrogating its employees concerning their membership in and activitieson behalf of the Union; by telling its employees that it would close down the plantif they selected the Union as their collective-bargaining agent; and by soliciting andobtaining signatures of its employees on a document which stated that the signatoriesthereof did not desire union representation,theCompany interfered with, re-strained,and coerced its employees in the exercise of their statutory rights asguaranteed in Section 7 of the Act, and thereby,by each of said acts, violated Section8(a)(1) of the Act.4.By discharging employees George Bure and John O'Keefe because of theirsuspected adherence to the Union the Company discriminated against employees inorder to discourage membership in a labor organization and thereby,by each ofsaid acts, violated Section 8(a)(3) and derivatively Section 8(a)(1) of the Act.5.The aforesaid labor practices are unfair labor practices which affect commercewithin the meaning of Section 2(6) and(7) of the Act.6.The Company did not violate Section 8(a)(3) and (1) of the Act by dis-charging employee Sheldon Rudich on March 20, 1959.[Recommendations omitted from publication.]11 In the caseof O'Keefe the backpayperiod will run from March27 to April13, 1959.In the case of Bure backpay will be computed for the periodfrom April 8,1959, to thedate hetestified on September 2, 1959.